Title: From James Madison to Thomas Jefferson, 11 October 1784
From: Madison, James
To: Jefferson, Thomas


Editorial Note
A colorful account of JM’s journey with the Lafayette entourage is supplied by Brant, who reported that after JM’s “chance encounter” with Lafayette in Baltimore the Virginian found the “northward trip … entirely too enjoyable to be cut off at New York” (Madison, II, 325, 328). Many of the incidents on this excursion were reported by Marbois for his superiors in Paris and are found in Eugene P. Chase, ed., Our Revolutionary Forefathers: The Letters of François, Marquis de Barbé-Marbois (New York, 1929). Louis Gottschalk devotes a whole chapter to the incident in his Lafayette between the American and French Revolution, pp. 96–107. Lafayette’s own recollections of the Indian council ignore JM’s presence and confirm JM’s impression that the young Frenchman was not lacking in self-esteem (Mémoires, correspondance et manuscrits du Général Lafayette [6 vols.; Paris, 1838], II, 98–113). By his presence among the Iroquois chieftains at Fort Schuyler JM was able to observe one of the last enactments of a westering tradition. Perhaps he recalled these scenes twenty-one years later when, as secretary of state, JM watched the head tribesmen gather “in Dolley Madison’s drawing room” on their diplomatic mission (Brant, MadisonIrving Brant, James Madison (6 vols.;
        Indianapolis and New York, 1941–61)., IV, 307). 
Dear Sir
N. York Ocr. 11. 1784
My last dated from this place on the 14. ult. informed you of my projected trip to Fort Schuyler. I am this momemte arrived so far on my return to Virginia. My past delay requires so much hurry now that I can only drop a few lines for the packet which is to sail on the 15th. inst. The Marquis’s & myself were overtaken at Albany by Mr. de Marbois on the same errand with ourselves. We reached Fort S. on the 29. & on the next day paid a visit to the Oneida Nation 18 miles distant. The Commissrs. did not get up till the Saturday following. We found a small portion only of the Six nations assembled: nor was the number much increased when we quitted the scene of business. Accts. however had come of deputies from more distant tribes being on the way. The Marquis was recd. by the Indians with equal proofs of attachment as have been shewn him elsewhere in America. This personal attachment with their supposed predilection for his nation, and the reports propagated among them that the Alliance between F. & U. S was transient only, led him with the sanction of the Commissrs. to delive[r] a Speech to the Indian cheifs coinciding with the object of the Treaty. The answers were very favorable in their general tenor. Copies of both will be sent to Mons. de Vergennes & the M. de Castres by Mr. Marbois & be within the reach of your curiosity. The originals are so much appropriated to this use during my stay with the Marquis that I had no opportunity of providing copies for you. What the upshot of the Treaty will be is uncertain. The possession of the posts of Niagara &c. by the British is a very inauspicious circumstance. Another is that we are not likely to make a figure otherwise that will impress a high idea of our power or opulence. These obstacles will be rendered much more embarrassing by the instructions to the Commissrs. which I am told leave no space for negociation or concession, & will consequently oblige them in case of refusal in the Indians to yield the ultimate hopes of Congress, to break up the Treaty. But what will be [the] consequence of such an emergency? Can they grant a peace with out cessions of territory—or if they do must not some other piece hereafter purchase them. A Truce has never I believe been introduced with the Savages, nor do I suppose that any provision has been made by Congress for such a contingency. The perseverance of the British in retaining the posts produces various conjectures. Some suppose it is meant to enforce a fulfilment of the Treaty of peace on our part. This interpretation is said to have been thrown out on the other side. Others that it is a salve for the wound given the Savages who are made to believe the posts will not be given up till good terms shall be granted them by Congress. Others that it is the effect merely of omission in the B. Govt. to send orders others that it is meant to fix the fur trade in the B. channel & it is even said that the Govr. of Canada has a personal interest in securing a monopoly of at least the Crop of this season. I am informed by a person just from Michi[lli]mackinac that this will be greater than it has been for several seasons past or perhaps any preceding season, & that no part of it is allowed by the British Commanders to be brought thro’ the U. S. From the same quarter I learn that the posts have been lately well provisioned for the Winter, & that reliefs if not reinforcements of the Garrisons will take place. Col: Monroe had passed Oswega when last heard of & was likely to execute his plan. If I have time & opportunity I will write again from Philada. for which I set out immediately; if not, from Richmond. The Marqs. proceeded from Albany to Boston from whence he will go via R. Island to Virga. & be at the Assembly. Thence he returns into the N. States to embark for Europe. I am Yrs. affecy.
J. Madison Jr.
